412 So. 2d 276 (1982)
Ex parte Billy D. CONGO.
In re: Billy D. Congo
v.
State of Alabama.
81-428.
Supreme Court of Alabama.
April 2, 1982.
J. Thomas Conwell, Jr., Conwell & Conwell, Huntsville, for petitioner.
Charles A. Graddick, Atty. Gen., for respondent.
ALMON, Justice.
The petition for writ of certiorari, 409 So. 2d 475, is denied on authority of Michigan v. DeFillippo, 443 U.S. 31, 99 S. Ct. 2627, 61 L. Ed. 2d 343 (1979).
In denying the writ of certiorari in this case, this Court does not wish to be understood as approving or disapproving all the language used or all the statements of law made by the Court of Criminal Appeals. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
TORBERT, C. J., and FAULKNER, EMBRY and ADAMS, JJ., concur.